Case 1:19-cv-21551-CMA Document 110-1 Entered on FLSD Docket 06/17/2019 Page 1 of 7




           EXHIBIT A
Case 1:19-cv-21551-CMA Document 110-1 Entered on FLSD Docket 06/17/2019 Page 2 of 7



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                           MASTER DOCKET NO. 19- 21551-CV-ALTONAGA


   IN RE FARM-RAISED SALMON
   AND SALMON PRODUCTS
   ANTITRUST LITIGATION,
   _______________________________/

                            DECLARATION OF ROBERT C. GILBERT

          I, Robert C. Gilbert, declare as follows:

          1.     I submit this declaration in connection with the accompanying Status Report

   updating the Court on the status of service of process on each Defendant in the member cases.

          2.     Each Defendant named in the complaint and amended complaint filed by Euclid

   Fish Company has been personally served, or served via alternative service for the Norwegian

   Defendants pursuant to this Court’s Order dated May 14, 2019 [ECF No. 29] (the “Order”), as

   follows:

                 a.      Personal service was effectuated on Marine Harvest USA n/k/a Mowi USA,

                         LLC [ECF No. 11]; Ocean Quality USA, Inc. [ECF No. 12]; Ocean Quality

                         Premium Brands, Inc. [ECF No. 13]; Ducktrap River of Maine, LLC [ECF

                         No. 20]; Leroy Seafood USA, Inc. [ECF No. 24]; Scottish Sea Farms Ltd.

                         [ECF No. 98]; Ocean Quality North America, Inc. [ECF No. 102]; Greig

                         Seafood BC Ltd.; and Marine Harvest Canada, Inc.;1 and

                 b.      Alternative service was effectuated on the Norwegian Defendants pursuant



   1
     Service was effectuated on Greig Seafood BC Ltd. and Marine Harvest Canada, Inc., however,
   the process server has yet to return the affidavit(s) of service for filing.
Case 1:19-cv-21551-CMA Document 110-1 Entered on FLSD Docket 06/17/2019 Page 3 of 7



                     to the Order via (1) the e-mail addresses provided by that Defendant (i) as

                     part of the data related to its online marketing, advertising, sales and

                     website, including customer service e-mail address and onsite contact form;

                     or (ii) via its sales agents in the United States listed on the website for each

                     domain name as follows:

                      i.     Ocean      Quality        AS,    was      served    by     e-mail     at

                             dennis.bryant@oceanquality.com,           jo@oceanquality.com        and

                             ak@oceanquality.com, and in person on its sales agent in the United

                             States by serving the registered agent for Ocean Quality USA, Inc.

                             and Dennis Bryant, General Manager, individually;

                     ii.     Bremnes Seashore AS was served by e-mail at einar@seashore.no

                             and bremnes@seashore.no, and in person on its sales agent in the

                             United States by serving the registered agent for Ocean Quality

                             USA, Inc.;

                    iii.     Grieg     Seafood         ASA     was      served   by     e-mail     at

                             info@griegseafood.com                                                and

                             atle.harald.sandtorv@griegseafood.com, and in person on its sales

                             agent in the United States by serving the registered agent for Ocean

                             Quality USA, Inc.;

                    iv.      Leroy Seafood            Group   ASA     was   served    by e-mail    at

                             post@leroyseafood.com,                 firmapost@norwayseafoods.com,

                             post@leroyaurora.no and scott.drake@leroy.no, and in person on



                                                  2
Case 1:19-cv-21551-CMA Document 110-1 Entered on FLSD Docket 06/17/2019 Page 4 of 7



                                  its sales agent in the United States by serving Leroy Seafood USA,

                                  Inc.;

                          v.      Mowi ASA (fka Marine Harvest ASA) was served by e-mail at

                                  norway@mowi.com,                           robert.clark@mowi.com,

                                  greg.dumais@mowi.com and diana.dumet@mowi.com, and in

                                  person on its sales agent in the United States by serving Marine

                                  Harvest USA/Mowi USA, LLC; and

                         vi.      SalMar ASA was served by e-mail at salmar@salmar.no,

                                  ir@salmar.no,                             trond.tuvstein@salmar.no,

                                  olav.andreas.ervik@salmar.no,           sales@salmar.no           and

                                  runar.sivertsen@salmar.no.2

          3.      Each Defendant named in the complaint filed by Schneider’s Fish & Sea Food

   Corp., except Scottish Sea Farms Ltd., has been personally served, or served via alternative service

   for the Norwegian Defendants pursuant to the Order as follows:

                  a.      Personal service was effectuated on Marine Harvest USA/Mowi USA, LLC

                          [Case No. 19-21652, ECF No. 6]; Ocean Quality USA, Inc. [ECF No. 31];

                          Ocean Quality Premium Brands, Inc. [ECF No. 30]; Ducktrap River of

                          Maine, LLC [ECF No. 92]; Leroy Seafood USA, Inc. [ECF No. 52]; Ocean

                          Quality North America, Inc. [ECF No. 102]; Greig Seafood BC Ltd.; and



   2
     According to our investigation, SalMar does not have a sales agent in the United States; therefore,
   alternative service on this Norwegian Defendant was accomplished by e-mail to addresses
   provided by (i) as part of the data related to its online marketing, advertising, sales and website,
   including customer service e-mail address and onsite contact form. See ECF No. 18 at n. 2.

                                                    3
Case 1:19-cv-21551-CMA Document 110-1 Entered on FLSD Docket 06/17/2019 Page 5 of 7



                        Marine Harvest Canada, Inc.;3 and

                    b. Alternative service was effectuated on the Norwegian Defendants pursuant

                        to the Order via (1) the e-mail addresses provided by that Defendant (i) as

                        part of the data related to its online marketing, advertising, sales and

                        website, including customer service e-mail address and onsite contact form;

                        and (2) via publication by posting a copy of the same on the website

                        available at http://moskowitz-law.com/schneider-fish as follows:

                         i.    Ocean      Quality    AS       was    served        by    e-mail    at

                               dennis.bryant@oceanquality.com,       jo@oceanquality.com          and

                               ak@oceanquality.com, and via publication by posting a copy of the

                               same     on   the    website    available      at    http://moskowitz-

                               law.com/schneider-fish;

                        ii.    Bremnes Seashore was served by e-mail at einar@seashore.no and

                               bremnes@seashore.no, and via publication by posting a copy of the

                               same     on   the    website    available      at    http://moskowitz-

                               law.com/schneider-fish;

                       iii.    Grieg     Seafood     ASA      was     served       by    e-mail    at

                               info@griegseafood.com                                              and

                               atle.harald.sandtorv@griegseafood.com, and via publication by

                               posting a copy of the same on the website available at

                               http://moskowitz-law.com/schneider-fish;


   3
    Service was effectuated on Greig Seafood BC Ltd. and Marine Harvest Canada, Inc., however,
   the process server has yet to return the affidavit(s) of service for filing.
                                                      4
Case 1:19-cv-21551-CMA Document 110-1 Entered on FLSD Docket 06/17/2019 Page 6 of 7



                       iv.        Leroy   Seafood    Group    ASA    was     served    by   e-mail    at

                                  post@leroyseafood.com,            firmapost@norwayseafoods.com,

                                  post@leroyaurora.no and scott.drake@leroy.no, and via publication

                                  by posting a copy of the same on the website available at

                                  http://moskowitz-law.com/schneider-fish;

                        v.        Mowi ASA (fka Marine Harvest ASA) was served by e-mail at

                                  norway@mowi.com,                           robert.clark@mowi.com,

                                  greg.dumais@mowi.com and diana.dumet@mowi.com, and via

                                  publication by posting a copy of the same on the website available

                                  at http://moskowitz-law.com/schneider-fish; and

                       vi.        SalMar ASA was served by e-mail at salmar@salmar.no,

                                  ir@salmar.no,                            trond.tuvstein@salmar.no,

                                  olav.andreas.ervik@salmar.no,         sales@salmar.no              and

                                  runar.sivertsen@salmar.no, and via publication by posting a copy of

                                  the same on the website available            at     http://moskowitz-

                                  law.com/schneider-fish.

          4.     None of the Defendants named in the complaints filed by Beacon Fisheries Inc.,

   Cape Florida Seafood, Hesh’s Seafood and The Fishing Line LLC have been served by the

   Plaintiffs who filed those cases. Defendants named in those complaints are also named in the

   pleadings filed by Euclid Fish Company and Schneider’s Fish and Sea Food Corp. with two

   exceptions: Grieg Seafood Rogaland AS and Grieg Seafood Finnmark AS, named only in the

   Beacon Fisheries’ complaint.



                                                    5
Case 1:19-cv-21551-CMA Document 110-1 Entered on FLSD Docket 06/17/2019 Page 7 of 7



          I declare under penalty of perjury under the laws of the United States that the foregoing

   statements are true and correct.

          Dated: June 17, 2019.

                                                      /s/ Robert C. Gilbert
                                                          Robert C. Gilbert




                                                  6
